Citation Nr: 0326711	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  99-15 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


REMAND

The veteran had active military service from June 1948 to 
September 1951.  He died on July [redacted], 1996, and the appellant 
is his widow.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from an RO rating decision.  

In April 2003, the Board denied service connection for the 
cause of the veteran's death but deferred the issue of the 
appellant's entitlement to DIC benefits pursuant to a stay 
imposed by the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit).  The Federal Circuit subsequently directed 
VA to process all DIC claims under 38 U.S.C.A. § 1318, except 
for claims to reopen on grounds of new and material evidence.  
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 
2003).  

While the stay has been lifted, appellate consideration will 
be deferred so that this claim can be REMANDED for the 
following actions:

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A are fully satisfied, 
including providing the appellant notice 
of the section 5103 obligations relative 
to her claim for DIC benefits.  See also 
38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002). 

2.  Review the record and ensure that all 
necessary development actions have been 
completed in full with regard to the 
claim for DIC benefits.  Undertake any 
other action required to comply with the 
notice and duty-to-assist requirements of 
the Veterans Claims Assistance Act of 
2000 and VA's implementing regulations. 

3.  Thereafter, re-adjudicate the issue 
shown on the title page of this remand.  
If any or all of the benefits sought on 
appeal remain denied, the appellant and 
any representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC should give appropriate 
consideration to the VCAA, both versions 
of 38 U.S.C.A. § 1318 (West 1991 & 2002) 
and 38 C.F.R. § 3.22 (1999 & 2002), and 
the decisions of the Federal Circuit in 
Nat'l Org. of Veterans' Advocates, Inc. 
v. Sec'y of Veterans Affairs, 260 F.3d 
1365 (Fed. Cir. 2001), and Nat'l Org. of 
Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 314 F.3d 1373 (Fed. 
Cir. 2003).  Allow an appropriate period 
of time for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the CAVC for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.  




                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


